The defendant, age thirty, pleaded guilty to two counts of obtaining money under false pretenses. On the first count he received a sentence of two to three years and on the second count, two years. He was arrested as the result of issuing worthless checks in Windsor, Thompsonville, Simsbury and West Hartford. He issued five checks in the town of Windsor totaling $107, one check in Thompsonville for $18.60, three in Simsbury totaling $111.14, and two in West Hartford totaling $40. The defendant was arrested on December 9, 1960, and remained in jail until he was sentenced on February 24, 1961, because of inability *Page 492 
to furnish bail. He has a previous record of a conviction for embezzlement in Portland, Maine, in 1954, for which he received a reformatory sentence. While it appears that the defendant issued a number of checks, none were for large amounts. The total of all the checks issued by him is $276.74. In view of the fact that the amount involved in each check was not large and the fact that the defendant remained in jail for approximately two-and-a-half months before he was sentenced, we conclude that a sentence of not less than one nor more than three years on the first count and two years on the second count is appropriate.
   The sentence is reduced, and the defendant shall be sentenced to the state prison for a term of not less than one nor more than three years on the first count and two years on the second count.
Shapiro, Covello and Healey, Js., participated in this decision.